DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moran et al. (US 2015/0170378 A1).
Regarding claim 1, Moran teaches a system comprising:
a computing device, the computing device comprising a processor and a memory including computer program code, the memory and the computer program code are configured, when executed on the processor (Fig. 2), to:
access an image captured by an image capturing device, wherein the image comprises at least one decodable indicia (35) associated with a package (220);

identify one or more 3D region coordinates, wherein each of the one or more 3D region coordinates define a 3D region using a 3D coordinate system (V0-V5);
transform the one or more decodable indicia image coordinates to one or more decodable indicia spatial coordinates in the 3D coordinate system [0034]; and
compare the one or more decodable indicia spatial coordinates with the one or more 3D region coordinates to determine whether the package is within the 3D region (280, determining volume of box within 3D region).
Regarding claim 2, Moran teaches wherein, to transform the one or more decodable indicia image coordinates, the memory and the computer program code are further configured, when executed on the processor, to:
determine interim values of an X-coordinate and a Y-coordinate of the at least one decodable indicia in the 3D coordinate system (x, y, [0034]);
determine an actual value of a Z-coordinate of the at least one decodable indicia based on a corrective factor and an interim value of the Z-coordinate (based on calibration matrix, Z coordinate determined in device coordinate system – [0034]); and
determine an actual value of the X coordinate and the Y coordinate of the at least one decodable indicia based on the actual value of the Z coordinate, wherein each of the one or more decodable indicia spatial coordinates comprise the X-coordinate, the Y-coordinate, and the Z coordinate (based on calibration matrix, X and Y coordinate determined in device coordinate system – [0034]).
Regarding claim 3, Moran teaches wherein the memory and the computer program code are further configured, when executed on the processor, to:

determine a length of the at least one decodable indicia based on the interim values of Z-coordinate, the X-coordinate, and the Y-coordinate [0042]; and
determine the corrective factor based on the determined length of the at least one decodable indicia and a predefined length of the at least one decodable indicia (calibration matrix – [0033]).
Regarding claim 4, Moran teaches determine whether the actual value of the Z coordinate of the at least one decodable indicia exceeds a threshold Z coordinate value (determining the value of the Z coordinate will determine whether it exceeds whatever that value is); and
cause the actual value of the Z-coordinate for each of the one or more decodable indicia spatial coordinates to be the same (if only one decodable indicia spatial coordinate, it is the same as itself, Fig. 12).
Regarding claim 5, Moran teaches wherein the captured image further comprises one or more second decodable indicia, wherein the one or more second decodable indicia defines a boundary of the 3D region or comprises encoded information that is representative of the one or more 3D region coordinates (Fig .12, second decodable indicia is on boundary of the box).
Regarding claim 6, Moran teaches wherein each of the one or more decodable indicia image coordinates define a comer of the at least one decodable indicia (R0-R3, Fig. 11A); and wherein each of the one or more 3D region coordinates define a comer of the 3D region (V0-V5, Fig. 8).
Regarding claim 7, Moran teaches wherein the 3D region comprises a base region and one or more virtual wall regions (base and sides of box), wherein the one or more virtual wall regions are perpendicular to and extend from the base region towards the image capturing device (extends from base towards camera – Fig. 3), wherein the base region has a first set of 3D region coordinates (V1, V3, V4) and the one or more virtual wall regions have a second set of 3D region coordinates (V0, V2), and 
Regarding claim 8, Moran teaches wherein the base region is a pallet (base of the box is considered a pallet as it is a portable platform upon which goods can be stored) and wherein the first set of 3D region coordinates of the one or more 3D region coordinates define one or more comers of the pallet (V1, V3, V4).
Regarding claim 9, Moran teaches wherein the memory and the computer program code are further configured, when executed on the processor, to:
define a package plane based on the one or more decodable indicia spatial coordinates (normal vectors – N0, N1, N2); and
determine one or more intersection coordinates in the 3D coordinate system, wherein each of the one or more intersection coordinates define a 3D point where the package plane intersects with the one or more virtual wall regions (package plane lines up with virtual wall regions – Fig. 8).
Regarding claim 11, Moran teaches determine whether the package is inside the 3D region (Fig. 6);
in an instance in which the package is inside the 3D region, determine that the package is within the 3D region (volume determined) and decode the at least one decodable indicia [0024]; and
in an instance in which the package is outside the 3D region, determine that the package is not within the 3D region (package is never outside the 3D region because the region is the volume of the package).
Regarding claims 12-20, these claims are analogous to the claims above and are therefore also taught by Moran.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Mansfield et al. (US 2015/0353282 A1). The teachings of Moran have been discussed above.
Regarding claim 10, Moran further teaches wherein the memory and the computer program code are further configured, when executed on the processor, to:
identify one or more package coordinates in the 3D coordinate system, wherein each of the one or more package coordinates define a comer of the package (V0-V4);
determine whether the package protrudes beyond the one or more virtual wall regions based on a comparison of the one or more package coordinates to the one or more intersection coordinates (edges, sides, and corners of package are determined – Fig. 4).
Moran lacks the notification.
Mansfield et al. teaches generate a notification in an instance in which the package protrudes beyond the one or more virtual wall regions [0087].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the notification as taught by Mansfield because it ensures that a package is properly read and processed by the system in the case where the package is not placed properly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876